Luke, J.
1. A banking corporation is not charged with notice of facts which become known to its president while he is dealing in his private capacity and in his own behalf with third persons. Peoples Bank of *694Talbotton v. Exchange Bank, 116 Ga, 820 (43 S. E. 269, 94 Am. St. R. 144).
Decided October 16, 1918.
Complaint; from city court of Sparta—Judge Johnson presiding. February 18, 1918.
Robert II. Lewis, for plaintiff in error.
R. Li Merritt, Burwell & Fleming, contra.
2. The evidence demanded a finding in favor of the plaintiff, and the court did not err in instructing the jury so to find. None of the assignments of error which have the approval of the trial judge require a reversal 'of the judgment. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, G. J., and Jenkins, J., concur.